CIBT EDUCATION GROUP INC. International Head Office: Suite 1200, 777 West Broadway Vancouver, BC V5Z 4J7 Tel: 604.871.9909 Fax: 604.871.9919 Email: info@cibt.net Web: www.cibt.net CIBTSubsidiaryTakes Over Studentsfrom PanPacificEnglishCollege January19th, 2009CNW Group: CIBT Education Group Inc. (NYSE Alternext and TSX.V symbol: MBA) (“CIBT”)announces that its subsidiary, Sprott-Shaw International Language College, has taken over the entire student body enrolled at Pan Pacific English College located in Victoria BC effective immediately. All Pan Pacific students will continue with their studies by enrolling in programs offered throughout CIBT’s system of schools including Sprott-Shaw Community College and Sprott-Shaw Degree College.CIBT’sobjective is to ensure that these students experience little or no interruption in their studies, and continue to receive an unparalleled education experiencewith a high level ofconsideration and quality of course work fromCIBT’s numerous teaching institutions.CIBT will not assume any liabilities of Pan Pacific English College.Sprott-Shaw will continue to pursue and expand into the Japanese and Latin American markets by leveraging on and utilizing Pan Pacific’s strong existing presence in these markets. Toby Chu, Vice-Chairman, President & CEO of CIBT commented, “International students enrolled in ESL programs in Canada will naturally fit into our diploma and degree programs in our Sprott-Shaw subsidiary.We will continue to seek takeover opportunities in other international language schools across Canada and Asia to continue to build and strengthen our feeder system.” About CIBT Education Group Inc. CIBT is an education management and investment company with a special focus on the global education market.Its subsidiaries, CIBTSchool of Business & Technology Corp., Tourism Training Institute,
